UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2006 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-23432 RIDGEWOOD ELECTRIC POWER TRUST III (Exact Name of Registrant as Specified in Its Charter) Delaware 22-3264565 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1314 King Street, Wilmington, Delaware 19801 (Address of Principal Executive Offices) (Zip Code) (302) 888-7444 (Issuer’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of November 30, 2007, there were 391.8444 Investor Shares outstanding. RIDGEWOOD ELECTRIC POWER TRUST III FORM 10-Q Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 PART II. OTHER INFORMATION Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Submission of Matters to a Vote of Security Holders 9 Item 5. Other Information 9 Item 6. Exhibits 9 SIGNATURES 10 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RIDGEWOOD ELECTRIC POWER TRUST III CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) June 30, 2006 December 31,2005 ASSETS (unaudited) Current assets: Cash and cash equivalents $ 669 $ 303 Accounts receivable 1,220 894 Note receivable 43 70 Due from affiliates 314 670 Gas forward contracts 189 2,482 Other current assets 17 89 Total current assets 2,452 4,508 Investment 4,986 4,633 Plant and equipment, net 3,415 3,594 Intangibles, net 969 1,004 Total assets $ 11,822 $ 13,739 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ 187 $ 103 Due to affiliates 53 4 Total current liabilities 240 107 Commitments and contingencies Shareholders’ equity (deficit): Shareholders’ equity (391.8444 Investor Shares issued and outstanding) 11,798 13,827 Managing Shareholder’s accumulated deficit (1 management share issued and outstanding) (216 ) (195) Total shareholders’ equity 11,582 13,632 Total liabilities and shareholders’ equity $ 11,822 $ 13,739 The accompanying notes are an integral part of these financial statements. 1 RIDGEWOOD ELECTRIC POWER TRUST III CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except per share data) Six Months Ended June 30, Three Months Ended June 30, 2006 2005 2006 2005 Revenues $ 1,205 $ 2,318 $ 1,154 $ 1,354 Cost of revenues 2,763 2,081 1,486 1,585 Gross(loss) profit (1,558 ) 237 (332 ) (231 ) Operating expenses: General and administrative expenses 69 158 17 88 Management fee to the Managing Shareholder 170 177 85 88 Total operating expenses 239 335 102 176 Loss from operations (1,797 ) (98 ) (434 ) (407 ) Other income Equity in income from investment 532 559 228 216 Interest income 4 5 1 1 Other income 4 2 2 - Total other income 540 566 231 217 Net (loss) income $ (1,257 ) $ 468 $ (203 ) $ (190 ) Managing Shareholder – Net(loss) income $ (13 ) $ 5 $ (2 ) $ (2 ) Managing Shareholder - Distributions 8 11 4 4 Shareholders – Net (loss) income (1,244 ) 463 (201 ) (188 ) Net (loss) income per Investor Share (3,175 ) 1,183 (513 ) (479 ) Distributions per Investor Share 2,000 2,750 1,000 1,000 The accompanying notes are an integral part of thesefinancial statements. 2 RIDGEWOOD ELECTRIC POWER TRUST III CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Six Months Ended June 30, 2006 2005 Cash flows from operating activities: Net cash provided by operating activities $ 1,131 $ 1,230 Cash flows from investing activities: Proceeds from note receivable 27 18 Cash flows from financing activities: Cash distributions to shareholders (792 ) (1,088 ) Net increase in cash and cash equivalents 366 160 Cash and cash equivalents, beginning of period 303 120 Cash and cash equivalents, end of period $ 669 $ 280 The accompanying notes are an integral part of thesefinancial statements. 3 RIDGEWOOD ELECTRIC POWER TRUST III NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, dollar amounts in thousands) 1.BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared pursuant to the rules of the United States Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to SEC rules. These condensed consolidated financial statements should be read in conjunction with the Ridgewood Electric Power Trust III (the “Trust”) Annual Report on Form 10-K for the year ended December31, 2005 filed with the SEC on December 14, 2007 (the “2005 Form 10-K”). No significant changes have been made to the Trust’s accounting policies and estimates disclosed in the 2005 Form 10-K. In the opinion of management, the condensed consolidated financial statements as of June 30, 2006, and for the six and three-month periods ended June 30, 2006 and 2005, include all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the consolidated financial position, results of operations and cash flows for the periods presented. The results of operations for the six and three months ended June 30, 2006 and 2005 are not necessarily indicative of the results to be expected for the full year or any other period. 2.DESCRIPTION OF BUSINESS The Trust is a Delaware trust formed in December 1993. The Trust began offering shares in January 1994 and concluded its offering in May 1995. The objective of the Trust is to provide benefits to its shareholders through a combination of distributions of operating cash flow and capital appreciation. The Managing Shareholder of the Trust is Ridgewood Renewable Power LLC (“RRP” or the “Managing Shareholder”). The Trust has been organized to invest primarily in power generation facilities located in the US. The projects of the Trust have characteristics that qualify the projects for government incentives. The Trust’s investments include an investment in a landfill gas-fired electric generating project with total capacity of 13.8 megawatts (“MW”) (“Ridgewood Providence”) and in electric cogeneration projects with total capacity of 14.2MW (the “Norcals”). The Trust’s accompanying consolidated financial statements include the financial statements of its wholly-owned subsidiaries. The Trust’s consolidated financial statements also include the Trust’s 35.7% limited partnership interest in Ridgewood Providence, which is accounted for under the equity method of accounting as the Trust has the ability to exercise significant influence but does not control the investment’s operating and financial policies. 3.
